DETAILED ACTION
This office action is a response to an application filed on 05/18/2020 in which claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the AIA  first inventor-to-file. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

Information Disclosure Statement
3.	The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 05/18/2020.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
5.	Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 10659509 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious wording variation between method claims, system claims and non-transitory computer readable medium claims. 
Regarding pending claims 1-20; the claims 1-20 recite limitations substantially the same as in the claims 1, 2, 3, 4, 6 and 8 of U.S. Patent No. US 10659509 B2. These limitations are fully covered by the claims of the U.S. Patent No. US 10659509 B2.
The compared table below shows only Example (sample) of how the claims are anticipated and mapped by claims, respectively of the U.S. Patent No. US 10659509 B2.

16/877228
 U.S. Patent No. US 10659509 B2
Explanation
Claim 1
A method comprising:

receiving, by a processing device, a first segment of a probe media item that is transmitted as a first live-stream of an event;


determining, after a first delay period, whether the first segment of the probe media item is similar to a first segment of a first reference media item that is transmitted as a second live- stream of the event and received subsequent to the probe media item; and

responsive to determining, after the first delay period, that the first segment is similar to the first segment of the first reference media item, performing a remedial action in association with the probe media item.




































Claim 2
The method of claim 1, further comprising:

determining whether the first segment of the probe media item is similar to a first segment of any reference media item transmitted as another live-stream of the event and received no later than the probe media item, wherein determining, after the first delay period, whether the first segment of the probe media item is similar to the first segment of the first reference media item that is transmitted as the second live-stream of the event and received subsequent to the probe media item is performed responsive to determining that the first segment of the probe media item is not similar to the first segment of any reference media item received no later than the probe media item.





































Claim 3
The method of claim 1, further comprising:

determining, after a second delay period, whether a second segment of the probe media item is similar to a second segment of the first reference media item.








































Claim 4
The method of claim 1, further comprising:

responsive to determining that the first segment of the probe media item is not similar to the first segment of the first reference media item received subsequent to the probe media item, determining, after a third delay period, whether the first segment of the probe media item is similar to a first segment of a second reference media item that is transmitted as a third live- stream of the event and received subsequent to the probe media item;

responsive to determining, after the third delay period, that the first segment of the probe media item is similar to the first segment of the second reference media item received subsequent the probe media item, determining after a fourth delay period whether a second segment of the probe media item is similar to a second segment of the second reference media item; and

responsive to determining, after the fourth delay period, that the first segment and the second segment of the probe media item are respectively similar to the first segment and the second segment of the second reference media item, performing the remedial action in association with the probe media item.


Claim 5
The method of claim 2, wherein determining whether the first segment of the probe media item is similar to a first segment of any reference media item transmitted as another live- stream of the event and received no later than the probe media item comprises:

generating a first probe fingerprint for the first segment of the probe media item; and

comparing the first probe fingerprint to a plurality of reference fingerprints associated with a plurality of segments for a plurality of reference media items received no later than the probe media item to determine a similarity between the first segment of the probe media item and the segment of the any reference media item of the plurality of reference media items.


Claim 6
The method of claim 5, wherein determining, after the first delay period, whether the first segment of the probe media item is similar to the first segment of the first reference media item that is transmitted as the second live-stream of the event and received subsequent to the probe media item comprises:

determining the first delay period;

subsequent the first delay period, comparing the first probe fingerprint to a first reference fingerprint associated with the first segment of the first reference media item to determine a similarity between the first segment of the probe media item and the first segment of the first reference media item; and

responsive to determining the similarity between the first segment of the probe media item and the first segment of the first reference media item, aggregating a first similarity value to a similarity score associated with the probe media item.


Claim 7

The method of claim 1, wherein performing the remedial action in association with the probe media item comprises:
comparing a similarity score associated with the probe media item to a first similarity threshold, wherein the similarity score is indicative of a similarity between the probe media item and the first reference media item; and

responsive to determining the similarity score is greater than or equal to a first similarity threshold, performing the remedial action.



Claim 8
The method of claim 7, wherein the remedial action comprises one of sending a warning notification to a user account associated with the transmission of the probe media item, muting the probe media item, blocking a display of video content of the probe media item, or terminating the transmission of the probe media item.


























Claim 9

The method of claim 7, wherein performing the remedial action in association with the probe media item further comprises:

comparing the similarity score associated with the probe media item to a second similarity threshold;

responsive to determining the similarity score is greater than or equal to the first similarity threshold and below a second similarity threshold, performing a first remedial action comprising at least one of sending a warning notification to a user account associated with the transmission of the probe media item, muting the probe media item, or blocking a display of video content of the probe media item; and

responsive to determining the similarity score is greater than or equal to the second similarity threshold, performing a second remedial action by terminating the transmission of the probe media item.


A method comprising:

receiving, by a processing device, a first segment of a probe media item that is transmitted as a first live-stream of an event;

determining whether the first segment of the probe media item is similar to a first segment of any reference media item transmitted as another live-stream of the event and received no later than the probe media item;

responsive to determining that the first segment of the probe media item is not similar to the first segment of any reference media item received no later than the probe media item, determining, after a first delay period, whether the first segment of the probe media item is similar to a first segment of a first reference media item that is transmitted as a second live-stream of the event and received subsequent to the probe media item;

responsive to determining, after the first delay period, that the first segment of the probe media item is similar to the first segment of the first reference media item received subsequent to the probe media item, determining, after the first delay period, whether a second segment of the probe media item is similar to a second segment of the first reference media item; and

responsive to determining, after the first delay period, that the first segment and the second segment of the probe media item are respectively similar to the first segment and the second segment of the first reference media item, performing a remedial action in association with the probe media item.


Claim 1
A method comprising:


receiving, by a processing device, a first segment of a probe media item that is transmitted as a first live-stream of an event;

determining whether the first segment of the probe media item is similar to a first segment of any reference media item transmitted as another live-stream of the event and received no later than the probe media item;

responsive to determining that the first segment of the probe media item is not similar to the first segment of any reference media item received no later than the probe media item, determining, after a first delay period, whether the first segment of the probe media item is similar to a first segment of a first reference media item that is transmitted as a second live-stream of the event and received subsequent to the probe media item;

responsive to determining, after the first delay period, that the first segment of the probe media item is similar to the first segment of the first reference media item received subsequent to the probe media item, determining, after the first delay period, whether a second segment of the probe media item is similar to a second segment of the first reference media item; and

responsive to determining, after the first delay period, that the first segment and the second segment of the probe media item are respectively similar to the first segment and the second segment of the first reference media item, performing a remedial action in association with the probe media item.



Claim 2
The method of claim 1, further comprising:

responsive to determining that the first segment of the probe media item is not similar to the first segment of the first reference media item received subsequent to the probe media item, determining, after a second delay period, whether the first segment of the probe media item is similar to a first segment of a second reference media item that is transmitted as a third live-stream of the event and received subsequent to the probe media item;

responsive to determining, after the second delay period, that the first segment of the probe media item is similar to the first segment of the second reference media item received subsequent the probe media item, determining after the second delay period whether the second segment of the probe media item is similar to a second segment of the second reference media item; and

responsive to determining, after the second delay period, that the first segment and the second segment of the probe media item are respectively similar to the first segment and the second segment of the second reference media item, performing the remedial action in association with the probe media item.



Claim 2
The method of claim 1, further comprising:

responsive to determining that the first segment of the probe media item is not similar to the first segment of the first reference media item received subsequent to the probe media item, determining, after a second delay period, whether the first segment of the probe media item is similar to a first segment of a second reference media item that is transmitted as a third live-stream of the event and received subsequent to the probe media item;


responsive to determining, after the second delay period, that the first segment of the probe media item is similar to the first segment of the second reference media item received subsequent the probe media item, determining after the second delay period whether the second segment of the probe media item is similar to a second segment of the second reference media item; and

responsive to determining, after the second delay period, that the first segment and the second segment of the probe media item are respectively similar to the first segment and the second segment of the second reference media item, performing the remedial action in association with the probe media item.


Claim 3
The method of claim 1, wherein determining whether the first segment of the probe media item is similar to a first segment of any reference media item transmitted as another live-stream of the event and received no later than the probe media item comprises:

generating a first probe fingerprint for the first segment of the probe media item; and

comparing the first probe fingerprint to a plurality of reference fingerprints associated with a plurality of segments for a plurality of reference media items received no later than the probe media item to determine a similarity between the first segment of the probe media item and the segment of the any reference media item of the plurality of reference media items.


Claim 4
The method of claim 3, wherein determining, after a first delay period, whether the first segment of the probe media item is similar to a first segment of a first reference media item that is transmitted as a second live-stream of the event and received subsequent to the probe media item comprises:

determining the first delay period;

subsequent the first delay period, comparing the first probe fingerprint to a first reference fingerprint associated with the first segment of the first reference media item to determine a similarity between the first segment of the probe media item and the first segment of the first reference media item; and

responsive to determining the similarity between the first segment of the probe media item and the first segment of the first reference media item, aggregating a first similarity value to a similarity score associated with the probe media item.


Claim 6
The method of claim 1, wherein performing a remedial action in association with the probe media item comprises:

comparing a similarity score associated with the probe media item to a first similarity threshold, wherein the similarity score is indicative of a similarity between the probe media item and the first reference media item; and responsive to determining the similarity score is greater than or equal to a first similarity threshold, performing the remedial action.






Claim 8
The method of claim 6, wherein performing a remedial action in association with the probe media item further comprises:

comparing the similarity score associated with the probe media item to a second similarity threshold;

responsive to determining the similarity score is greater than or equal to the first similarity threshold and below a second similarity threshold, performing a first remedial action comprising at least one of sending a warning notification to a user account associated with the transmission of the probe media item, muting the probe media item, or blocking a display of video content of the probe media item; and

responsive to determining the similarity score is greater than or equal to the second similarity threshold, performing a second remedial action by terminating 


Claim 8
The method of claim 6, wherein performing a remedial action in association with the probe media item further comprises:

comparing the similarity score associated with the probe media item to a second similarity threshold;

responsive to determining the similarity score is greater than or equal to the first similarity threshold and below a second similarity threshold, performing a first remedial action comprising at least one of sending a warning notification to a user account associated with the transmission of the probe media item, muting the probe media item, or blocking a display of video content of the probe media item; and

responsive to determining the similarity score is greater than or equal to the second similarity threshold, performing a second remedial action by terminating the transmission of the probe media item























































The underlined limitations of claim 2 of instant application and claim 1 of patent are the same. The limitations of the instant application are read by the claim 1 of the patent.
























































The underlined limitations of claim 3 of instant application and claim 2 of patent are the 











































The underlined limitations of claim 4 of instant application and claim 2 of patent are the same. The limitations of the instant application are read by the claim 2 of the patent.








































The underlined limitations of claim 5 of instant application and claim 3 of patent are the same. The limitations of the instant application are read by the claim 3 of the patent 
























The underlined limitations of claim 6 of instant application and claim 4 of patent are the same. The limitations of the instant application are read by the claim 4 of the patent.
































The underlined limitations of claim 7 of instant application and claim 6 of patent are the same. The limitations of the instant application are read by the claim 6 of the patent.


















The underlined limitations of claim 8 of instant application and claim 8 of patent are the same. The limitations of the instant application are read by the claim 8 of the patent.






























The underlined limitations of claim 9 of instant application and claim 8 of patent are the same. The limitations of the instant application are read by the claim 8 of the patent.


.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



7.	Claims 1, 3-4, 7-8, 10, 12-14, 16, 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kocks et al (US 2013/0343598 A1) in view of Gupta et al (US 2009/0254933 A1) and Second Gupta et al (US 2010/0061587 A1).

Regarding claim 1, Knocks discloses a method comprising:
receiving, by a processing device, a first segment (Fig.5, 502, paragraph [0083] and [0084]; server receives first video segment of video clip) of a probe media item (Fig.5; 502; first video clip) that is transmitted as a first live-stream of an event (paragraph [0143]; video are streaming video);
determining whether the first segment of the probe media item (Fig.5, 502, paragraph [0083] and [0084]; server receives first video segments of video clip) is similar to a first segment of a first reference media item (Fig.5; 512; paragraph [0087]; server determines first video segments of 
responsive to determining that the first segment is similar to the first segment of the first reference media item (Fig.5; 512; 516; paragraph [0089]; the first video segment from video clip and the first video segment of another video clip are similar), performing an action in association with the probe media item.(paragraph [0091]; if the segment of the first video and the second video clip are similar, perform merging action associated with the video or media item)
Kocks does not explicitly disclose determining, after a first delay period, whether the first segment of the probe media item is similar to a first segment of a first reference media item that is transmitted as a second live stream of the event.
Gupta et al discloses determining, after a first delay period, whether the first segment of the probe media item is similar to a first segment of a first reference media item that is transmitted as a second live stream of the event (Fig.5A, 5B, 5C, after delay period such as from A to B period, determining whether the segment BC of the media item of Fig.5A matching to the segment BC of the media item, paragraph [0016]; audio segments of different audio streams are compared, paragraph [0028]; detecting audio content across multiple audio streams; paragraph [0040]; each audio segment is 5 second length therefore the process comparing and matching of segment BC of two different audio streams start after a delayed period)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method measuring similar of video segments of different videos of Kocks with the method matching audio segments of different media streams of Gupta in order to provide cost effective to customers in commercial service taught by Gupta.

Second Gupta discloses responsive to determining similarity between two media items, perform a remedial action in association with the probe media item.(paragraph [0030]; last 18 lines, matching operation determines that the video file does match one or more other video file, blocking the video file from uploading)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method measuring similar of video segments of different videos of Kocks in view of Gupta with the method determining similarity of Second Gupta in order to prevent uploading the same media item taught by Second Gupta.

Regarding claim 3, Kocks in view of Gupta and Second Gupta discloses the method of claim 1, further comprising:
determining, after a second delay period (Gupta; Fig.5A, 5B, 5C, after delay period such as from A to B period of Fig.5B and 5C, determining whether the segment BC of the media item of Fig.5B matching to the segment BC of the media item of Fig.5C; paragraph [0016]; audio segments of different audio streams are compared, paragraph [0028]; the process detecting audio content across multiple audio streams, paragraph [0040]; each audio segment is 5 second length, therefore, the process matching segment BC of two different audio streams starts after a delay period), whether a second segment of the probe media item is similar to a second segment of the first reference media item.(Kocks; Fig.5; 512)

Regarding claim 4, Kocks in view of Gupta and Second Gupta discloses the method of claim 1, 

determining whether the first segment of the probe media item (Fig.6; 600, 602, 604, 606, paragraph [0106]; measuring similarity between first video (i.e. probe media item) and third video (i.e. second reference media item)) is similar to a first segment of a second reference media item (paragraph [0105]; measuring similarity between two video clips in a network of video clips) that is transmitted as a third live-stream of the event and received subsequent to the probe media item (paragraph [0089]; receive subsequent segments of video clip);
responsive to determining (paragraph [0107]; determining similarity between first video (i.e. probe media item) and third video (i.e. second reference media item)) that the first segment of the probe media item is similar to the first segment of the second reference media item (paragraph [0109]; measuring similarity between segments of video clips such as first segment of first video and first segment of third video) received subsequent the probe media item (paragraph [0089]; receive subsequent segment of video clip), determining whether a second segment of the probe media item is similar to a second segment of the second reference media item (paragraph [0109]; measuring similarity between segments of video clips such as second segment of first video and second segment of third video);
determining that the first segment and the second segment of the probe media item are respectively similar to the first segment and the second segment of the second reference media 
However, Kocks does not explicitly disclose after delay period, determining similarity between segments of probe media item and segments of other reference media items such as first reference media item and second reference media item.
Gupta et al discloses after delay period, determining similarity between segments of probe media item and segments of other reference media items such as first reference media item and second reference media item (Fig.5A, 5B, 5C, after delay period such as from A to B period, determining whether the segment BC of media item of Fig.5A matching to the segment BC of the media item, paragraph [0016]; audio segments of different audio streams are compared, paragraph [0028]; detecting audio content across multiple audio streams, paragraph [0040]; each audio segment is 5 second length, therefore, the process comparing and matching segment BC of different audio streams starts after delay period).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method measuring similar of video segments of different videos of Kocks with the method matching audio segments of different media streams of Gupta in order to provide cost effective to customers in commercial service taught by Gupta.
Kocks in view of Gupta does not explicitly disclose responsive to determining that segment of the probe media item is not similar to the segment of the first reference media item, determining whether the segment of the probe media item is similar to the segment of second reference media item and responsive to determining that the segments of the probe media item are respectively similar to the segments of the second reference media item, performing the remedial action in association with the probe media item.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method measuring similar of video segments of different videos of Kocks in view of Gupta with the method determining similarity of Second Gupta in order to prevent uploading the same media item taught by Second Gupta.

Regarding claim 7, Kocks in view of Gupta and Second Gupta discloses the method of claim 1, wherein performing the remedial action in association with the probe media item (Second Gupta;  paragraph [0030]; last 18 lines, matching operation determines that the video file does match one or more other video file, blocking the video file from uploading )comprises:
comparing a similarity score associated with the probe media item to a first similarity threshold, wherein the similarity score is indicative of a similarity between the probe media item and the first reference media item(Kocks; paragraph [0007] and [0064]; generates values and compare the value to threshold when measuring similarity); and
responsive to determining the similarity score is greater than or equal to a first similarity threshold (Kocks; Fig.4 and Fig.5), performing the remedial action (Second Gupta; paragraph [0030]; last 18 lines, matching operation determines that the video file does match one or more other video file, blocking the video file from uploading) .

Regarding claim 8, Knocks in view of Gupta and Second Gupta discloses the method of claim 7, wherein the remedial action comprises one of sending a warning notification to a user account associated with the transmission of the probe media item, muting the probe media item, blocking a display of video content of the probe media item, or terminating the transmission of the probe media item.( Second Gupta; paragraph [0030]; last 18 lines, matching operation determines that the video file does match one or more other video file, blocking the video file from uploading)

Regarding claim 10, claim 10 is rejected for the same reason as set forth in claim 1 as a system of the method claim 1.

Regarding claim 12, claim 12 is rejected for the same reason as set forth in claim 3 as the system of the method claim 3.

Regarding claim 13, claim 13 is rejected for the same reason as set forth in claim 7 as the system of the method claim 7.

Regarding claim 14, claim 14 is rejected for the same reason as set forth in claim 8 as the system of the method claim 8.

Regarding claim 16, claim 16 is rejected for the same reason as set forth in claim 1 as the non-transitory computer readable medium of the method claim 1.

Regarding claim 18, claim 18 is rejected for the same reason as set forth in claim 3 as the non-transitory computer readable medium of the method claim 3.

Regarding claim 19, claim 19 is rejected for the same reason as set forth in claim 7 as the non-transitory computer readable medium of the method claim 7.

Regarding claim 20, claim 20 is rejected for the same reason as set forth in claim 8 as the non-transitory computer readable medium of the method claim 8.

s 2, 5-6, 11 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kocks et al (US 2013/0343598 A1) in view of Gupta et al (US 2009/0254933 A1), Second Gupta et al (US 2010/0061587 A1) and Gwosdek et al (US 9207964 B1).

Regarding claim 2, Kocks in view of Gupta and Second Gupta discloses the method of claim 1, further comprising:
determining whether the first segment of the probe media item is similar to a first segment of any reference media item transmitted as another live-stream of the event (Kocks; Fig.5; 512; paragraph [0087]; determines first video segment and first video segment of video clips are similar) and, wherein determining, after the first delay period (Gupta; Fig.5A, 5B, 5C, after delay period such as from A to B period, determining whether the segment BC of the media item of Fig.5A matching to the segment BC of the media item, paragraph [0016]; audio segments of different audio streams are compared, paragraph [0028]; detecting audio content across multiple audio streams; paragraph [0040]; each audio segment is 5 second length therefore the process comparing and matching of segment BC of two different audio streams start after a delayed period), whether the first segment of the probe media item is similar to the first segment of the first reference media item that is transmitted as the second live-stream of the event (Kocks; Fig.5; 512) and received subsequent to the probe media item is performed (Kocks; paragraph [0089]; receive subsequent segment of video clip), responsive to determining that the first segment of the probe media item is not similar to the first segment of any reference media item (Kocks; Fig.5; 512).
Kocks in view of Gupta and Second Gupta does not explicitly disclose the first segment of any reference media item received no later than probe media item.

Therefore, It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method measuring similar of video segments of different videos of Kocks in view of Gupta and Second Gupta with the method of matching the uploaded video segments before and after of Gwosdek in order to improve scalability for modern media hosting services taught by Gwosdek.

Regarding claim 5, Kocks in view of Gupta, Second Gupta and Gwosdek discloses the method of claim 2, determining  whether the first segment of the probe media item is similar to a first segment of any reference media item transmitted as another live- stream of the event (Kocks; Fig.5 and paragraph [0107], [0109]; determining segment of first video (i.e. probe media item) and segment of other videos (i.e. reference media item) are similar) and received no later than the probe media item (Gwosdek; column 7; lines 59 to Column 8; line 2; the segments or subsets of video uploaded before) comprises:
generating a first probe fingerprint for the first segment of the probe media item (Kocks; Fig.3A; generating fingerprints of media item); and
comparing the first probe fingerprint to a plurality of reference fingerprints associated with a plurality of segments for a plurality of reference media items (Second Gupta; Fig.6; 602; 604, 606; paragraph [0029]; comparing the video fingerprint of the uploaded video (i.e. probe media item) with the video fingerprint of other videos (i.e. reference media items)) received no later than the probe media item (Gwosdek; column 7; lines 59 to Column 8; line 2; the segments or 

Regarding claim 6, Kocks in view of Gupta, Second Gupta and Gwosdek discloses the method of claim 5, wherein determining, after the first delay period (Gupta; Fig.5A, 5B, 5C, after delay period such as from A to B period, determining whether the segment BC of media item of Fig.5A matching to the segment BC of the media item, paragraph [0016]; audio segments of different audio streams are compared, paragraph [0028]; detecting audio content across multiple audio streams, paragraph [0040]; each audio segment is 5 second length, therefore, the process comparing and matching segment BC of different audio streams starts after a delay period), whether the first segment of the probe media item is similar to the first segment of the first reference media item (Kocks; Fig.5 and paragraph [0107], [0109]; determining segment of first video (i.e. probe media item) and segment of other videos (i.e. reference media item) are similar) that is transmitted as the second live-stream of the event (Gupta; paragraph [0040]; the process comparing and matching segment BC of different audio streams) and received subsequent to the probe media item (Kocks; paragraph [0089]; receive subsequent segment of video clip) comprises:
determining the first delay period (Gupta; paragraph [0041]);
subsequent the first delay period, comparing the first probe fingerprint to a first reference fingerprint associated with the first segment of the first reference media item (Second Gupta; Fig.6; 602; 604, 606; paragraph [0029]; comparing the video fingerprint of the uploaded video 
responsive to determining the similarity between the first segment of the probe media item and the first segment of the first reference media item, aggregating a first similarity value to a similarity score associated with the probe media item.(Kocks; Fig.4; 418, 420)

Regarding claim 11, claim 11 is rejected for the same reason as set forth in claim 2 as the system of the method claim 2.

Regarding claim 17, claim 17 is rejected for the same reason as set forth in claim 2 as the non-transitory computer readable medium of the method claim 2.

9.	Claims 9 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kocks et al (US 2013/0343598 A1) in view of Gupta et al (US 2009/0254933 A1), Second Gupta et al (US 2010/0061587 A1), Yi (US 2006/0238390 A1) and Adams et al (US 2016/0328398 A1).

Regarding claim 9, Kocks in view of Gupta and Second Gupta discloses the method of claim 7, Knocks in view of Gupta and Second Gupta discloses performing the action in association with the probe media item (Second Gupta; paragraph [0030]; last 18 lines; if the uploaded video file does match the other video files, blocking the uploaded video file from being posted to a website) and comparing the similarity score associated with the probe media item to a second similarity threshold (Kocks; paragraph [0067]; comparing similarity score to the second threshold value such as combined auditory and visual similarity exceeds a second threshold value)
Kocks in view of Gupta and second Gupta does not explicitly disclose responsive to determining the similarity score is greater than or equal to the first similarity threshold and below a second similarity threshold, performing first action  and responsive to determining the similarity score is greater than or equal to the second similarity threshold, performing a second action.
Yi discloses responsive to determining the similarity score is greater than or equal to the first similarity threshold and below a second similarity threshold, performing first action (paragraph [0059]; the matching score calculated is compared with the first threshold, if the matching score is greater than or equal to the first threshold, perform action such as matching score is compared with second threshold)  and responsive to determining the similarity score is greater than or equal to the second similarity threshold, performing a second action.(paragraph [0059]; the matching score calculated is compared with the second threshold, if the matching score is greater than or equal to the second threshold, perform action such as increasing operation)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method measuring similar of video segments of different 
Kocks in view of Gupta, Second Gupta and Yi discloses perform a first remedial action comprising at least one of sending a warning notification to a user account associated with the transmission of the probe media item, muting the probe media item, or blocking a display of video content of the probe media item (Second Gupta; paragraph [0030]; last 18 lines, matching operation determines that the video file does match one or more other video file, blocking the video file from uploading)
However, Kocks in view of Gupta, Second Gupta and Yi does not explicitly disclose performing a second remedial action by terminating the transmission of the probe media item.
Adams et al discloses performing a second remedial action by terminating the transmission of the probe media item.(paragraph [0408] and paragraph [0409]; if there is matched media streams, terminate the media streams delivered to the user)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method measuring similar of video segments of different videos of Kocks in view of Gupta, Second Gupta and YI with the method of Adams in order to detect characteristics of data taught by Adams.

Regarding claim 15, claim 15 is rejected for the same reason as set forth in claim 9 as the system of the method claim 9.



Conclusion
10.	The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
Cook et al. US 10009403 B1 (Checkpointing a set of stream computing data) which discloses performing non-redundant checkpointing with respect to a set of stream data.
Kereth et al. US 2017/0279757 A1 (Systems and Methods for identifying matching content) which discloses matching first live content stream with second live content stream and if there is a match, providing to a notification to the broadcaster. 
Heffernan et al. US 2016/0094877 A1 (Systems and Methods to verify and/or correct media lineup information) which discloses matching the segments of media with segments of reference signatures.

11.	A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE M AUNG whose telephone number is (571)270-0255.  The examiner can normally be reached on M-F 8:30-5:00.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 5712726967.  The fax phone number for the organization where this application or proceeding is 


/A. M. A./
Examiner, Art Unit 2452

/THU V NGUYEN/Supervisory Patent Examiner, Art Unit 2452